After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
This court, on October 9, 1998, affirmed the trial court’s judgment, without an opinion. 771 So.2d 511 (Ala.Civ.App.1998) (table). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Cater, 772 So.2d 1117 (Ala.2000). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed and the cause remanded for the entry of a judgment consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.